Beck, J.
(After stating the foregoing facts.) 1-3. The principles of law announced in the first three headnotes need no elaboration.
4. The court did not err, as will at once appear from a careful reading of the evidence, in giving in charge to the jury section 73 of the Penal Code, and in charging the law of voluntary manslaughter. The altercation and difficulty which resulted in the fatal shooting of the deceased began in his house. According to evidence for the State, one of the defendants there had an altercation with a third party. The deceased interfered and said, “If you are going to fuss, you must get out of doors,” to which another one of the defendants replied with an oath, “No, they are not; they are going to fight it out right there. Just move them chairs; I will kill him.” Immediately others of the defendants stabbed the deceased; upon which he turned and went into another room, saying that they had cut him and he was going to get his gun; came out of the room, went out of the house, and, when he got out, armed and prepared for combat. “They [the defendants] were lined up. John Goodin was between some buggies at the edge of the road, and said, cBy God, I aint done nothing to leave-here for.5 And Arthur [Goodin] was next, and Newt [Goodin] was next, and Lander [Landers Goodin] back, and went down to the edge of the porch to the east end; and when we [witness and deceased] got out, we didnT hardly get on the ground, and John Goodin fired, and Tony [the deceased] fired, and then there were several shots fired. . . When *563we came in the house Tony fell in my arms and said, ‘They have killed me; Landers Goodin has shot me through the heart/ ” Another witness for the State testified, “Landa [Landers Goodin] had .a knife in his hand at the time. They got after Landa to get him to move out of the house. He said that he wouldn’t do it, that he •came there to kill the damn son of a bitch, and he wasn’t going to leave till he was killed. He stood in the hall a while; and when Be said that, Tony [the deceased] said that he would get out, and .he got his gun and went out of doors. Then the shooting taken place. John Goodin fired. Tony Biles fired.” When this evidence is considered together with that set out in the statement of facts, it is manifest that it was a question for the jury to decide whether or not the fatal rencounter had in it the elements of mutual •combat. Certainly the evidence authorized the finding that it had. 'That being true, it follows that the judge, did not err in charging upon the subject of mutual combat; and it is equally plain that in •charging the law of voluntary manslaughter he was only doing that which was required under the issues made by the testimony in the case. Glover v. State, 105 Ga. 597. Davis v. State, 114 Ga. 104.

Judgment affirmed.


All the Justices concur.